Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 03/27/2019. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 16/366,678 is filed on 03/27/2019.

Specification
	The abstract of the disclosure is objected to because the phrase “to obtain a first value, for each element of the second data, estimating a summation of the first values for all elements of the second data, and training a neural network by using at least the summation of the first values for an optimization metric” should be replaced with “to obtain each first value, for each element of the second data, estimating a summation of all first values for all elements of the second data, and training a neural network by using at least the summation of the all first values for an optimization metric” or with an appropriate phrase for clarity.

	The disclosure is objected to because of the following informalities: In par. 0032, the phrase “the de-normalizing section 156 may smooth minimize all pairwise distances” should be replaced with “the de-normalizing section 156 may smoothen minimization of all pairwise distances” or with an appropriate phrase for a grammatical correction. Th phrase “to obtain a first value for each element of the second data” should be replaced with “to obtain each first value for each element of the second data” or with an appropriate phrase for clarity. 
	In par. 0033, the phrases “The estimating section 158 estimates a summation of the first values. In an embodiment, the estimating section 158 may estimate a summation of the first values for all elements of the second data” should be replaced with “The estimating section 158 estimates a summation of the each first values. In an embodiment, the estimating section 158 may estimate a summation of all first values for all elements of the second data” or with an appropriate phrase for clarity.
	In par. 0050, the phrase “The normalizing section may provide a de-normalizing section such as the de-normalizing section 156 with the normalized values” should be replaced with “The normalizing section may provide a de-normalizing section inputs such as the normalized values” or with an appropriate phrase for clarity. In Par. 0054, the phrase “The de-normalizing section may calculate a first value” should be replaced with “The de-normalizing section may calculate a first first value” or with an appropriate phrase for clarity. The phrase “The de-normalizing section may also calculate a first value” should be replaced with “The de-normalizing section may also calculate a second first value” or with an appropriate phrase for clarity. In Par 0055, the phrase “The de-normalizing section may also calculate a first value” should be replaced with “The de-normalizing section may also calculate a third first value” or with an appropriate phrase for clarity. In par. 0056, the phrase “the estimating section estimates a summation of the first values for all elements of the second data” should be replaced with “the estimating section estimates a summation of all first values for all elements of the second data” or with an appropriate phrase for clarity. Appropriate correction is required.

Drawings
	The drawings are objected to because of the following informalities: In Fig. 3, the empty box s315 at the top should include a text label such as “Set index K = 0” or an appropriate description. And the empty box S315 at the bottom should include a text label such as “K = K+1” followed by a diamond box including a text label “Is K >= 1?”, then “Yes” should be added to the arrow to “End”, and then “No” should be added to the arrow going back to step S320. Or provide an appropriate correction to the empty boxes S315’s to indicate a loop for steps ranging from S320 to S370 with a conventional drawing signs for clarity.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claims 1, 9 and 15 are objected to because of the following informalities:  As per claims 1, 9 and 15, the limitation “to obtain a first value, for each element of the second data; estimating a summation of the first values for all elements of the second data; and training a neural network by using at least the summation of the first values for a permutation-invariant optimization metric” should be replaced with “to obtain each first value, for each element of the second data; estimating a summation of all first values for all elements of the second data; and training a neural network by using at least the summation of the all first values for a permutation-invariant optimization metric” or with an appropriate phrase for clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A computer-implemented method for training neural network, comprising: (1.A)
calculating a pairwise distance between each of a plurality of elements of a first data and each of a plurality of elements of a second data; (1.B)
normalizing each pairwise distance with a normalizing function to obtain a normalized value corresponding to each pairwise distance; (1.C)
de-normalizing a summation of the normalized values of all pairwise distances between a single element of the second data and each element of the first data with a de-normalizing function to obtain a first value, for each element of the second data; (1.D)
estimating a summation of the first values for all elements of the second data; (1.E)
and training a neural network by using at least the summation of the first values for a permutation-invariant optimization metric. (1.F)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps labeled as (1.B) ~ (1.E) are treated by the Examiner as belonging to mathematical concept grouping as the limitations/steps involve mathematical calculations or formulas (See spec. [0041-0045, Fig. 4, 0046-0050, Fig. 5, 0051-0055, Fig. 6]) 
while highlighted limitation/step (1.F) is treated as belonging to a combination of Mental Process grouping and Mathematical Concept grouping as the limitation/step involve human judgement, observation or evaluation combined with Mathematical relationship, calculation and optimization (See spec. [0056-0061], side note: neural network is an abstract representation of specifying mathematical/geometrical relationship between input and output).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A computer-implemented method for training neural network”;
In Claim 9: “An apparatus comprising a processor or a programmable circuitry; and one or more computer readable mediums collectively including instructions that, when executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to perform operations”;
In Claim 15: “A computer program product including one or more computer readable storage mediums collectively storing program instructions that are executable by a processor or programmable circuitry to cause the processor or programmable circuitry to perform operations”:
As per claim 1, the additional element in the preamble “A computer-implemented method for training neural network” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a general technological activity or field of use. The limitation/step “training neural network” represents a combination of Mental Process and Mathematical Concept as the limitation/step involves human judgement, observation and evaluation combined with neural network, which is an abstract representation of mathematical/geometrical relationship between input and output.
As per claim 9, the additional element in the preamble “An apparatus comprising a processor or a programmable circuitry; and one or more computer readable mediums collectively including instructions that, when executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to perform operations” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a standard operation or field of use. The limitations/elements “a processor or a programmable circuitry; and one or more computer readable mediums collectively including instructions that, when executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to perform operations” represent general computer resource components and they are not particular.
As per claim 15, the additional element in the preamble “A computer program product including one or more computer readable storage mediums collectively storing program instructions that are executable by a processor or programmable circuitry to cause the processor or programmable circuitry to perform operations” is not qualified for a patent eligible limitation because the computer program product or computer readable storage mediums does not belong to four categories of subject matter eligibility. (See MPEP 2106.03 Eligibility Step 1, software per se, signal per se).
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fails to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/steps/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See M-A, Peterson, Shevchenko, Ravanbakhsh and etc. under the list of prior art of record)
	Claims 1-20, therefore, are not patent eligible.

Allowable Subject Matter
	Claims 1, 9 and 15 recite subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current objections and rejections if any.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claims 1, 9 and 15, the closest prior art of record, Movshovitz-Attias (US 20190065899 A1), hereinafter ‘M-A’, Peterson (US 6446106 B1), Shevchenko (A. Shevchenko and A. Osokin, “Scaling Matters in Deep Structured-Prediction Models”, Cornell University, arXiv:1902.11088, https://doi.org/10.48550/arXiv.1902.11088, 28 Feb 2019), hereinafter “Shevchenko” and Ravanbakhsh (S. Ravanbakhsh and et al, “Deep Learning with Sets and Point Clouds”, Workshop track - ICLR 2017), hereinafter “Ravanbakhsh”, either singularly or in combination, fail to anticipate or render obvious limitations “ de-normalizing a summation of the normalized values of all pairwise distances between a single element of the second data and each element of the first data with a de-normalizing function to obtain a first value, for each element of the second data; estimating a summation of the first values for all elements of the second data; and training a neural network by using at least the summation of the first values for a permutation-invariant optimization metric “ in combination with other limitations.

M-A discloses 
	A computer-implemented method for training neural network, comprising: (Neural network … trained [0040], accelerating deep network training [0070], the machine-learned model 120 using various training or learning techniques [0105], the machine-learned distance model can be a deep neural network.[0113])
	calculating a pairwise distance between each of a plurality of elements of a first data and each of a plurality of elements of a second data; (a distance between a pair of … the input data points [0006], selecting informative pairs or triplets is important for successfully optimizing them and improving convergence rates [0028]).

However, M-A is silent regarding the above would be allowable limitations.

Peterson discloses normalizing value/operand and de-normalizing the sum .. to provide the reciprocal value of the binary input operand [claim 8], but is silent regarding the above would be allowable limitations.
Shevchenko discloses joint end-to-end training of the system using scaling algorithms [abs], but is silent regarding the above would be allowable limitations.

Ravanbakhsh discloses use of deep permutation-invariant networks through training to perform point-could classification and MNIST-digit summation, but is silent regarding the above would be allowable limitations.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/
Primary Examiner, Art Unit 2865